COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                      NOTICE OF ORDER ON MOTION

Cause number:           01-10-00296-CV
Style:                  Latrice Williams
                        v Dana Lee
                  *
Date motion filed :     March 19, 2013
Type of motion:         Appellant’s Motion for Sanctions and to Compel 309th Court
Party filing motion:    Appellant
Document to be filed:

         Appellant’s motion is DENIED. Any further arguments regarding the accuracy of the appellate
         record should be included in appellant’s brief.


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually     Acting for the Court

                  Panel consists of ______________________________.

Date: April 26, 2013




November 7, 2008 Revision